976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman A. BRYSON, Petitioner-Appellant,v.Richard S. LINDLER, Warden, McCormick CorrectionalInstitution;  State of South Carolina;  T. TravisMedlock, Attorney General, Respondents-Appellees.
No. 92-6546.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 17, 1992Decided:  September 29, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA-91-510-3)
Norman A. Bryson, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
Dismissed.
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Norman A. Bryson appeals from the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988), and denying his motion to alter the judgment.  Our review of the record and the district court's opinions accepting the recommendation of the magistrate judge discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court* Bryson v. Lindler, No. CA-91-510-3 (D.S.C. Mar. 22 and May 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We find the district court was correct in finding a procedural default on appeal, but do not reach the question whether Bryson failed to object timely at trial